399 So. 2d 348 (1981)
Ex parte State of Alabama.
(Re: Ex Parte: State of Alabama.
(In re STATE of Alabama
v.
George Bengali KEBE)).
80-551.
Supreme Court of Alabama.
June 5, 1981.
Charles A. Graddick, Atty. Gen., and Joseph G. L. Marston, III, Asst. Atty. Gen., for petitioner.
PER CURIAM.
Writ denied.
Under ARAP 4(a)(1), an appeal must be filed within forty-two days from the date of entry of judgment. This rule is jurisdictional and neither this Court nor the Court of Criminal Appeals has the authority to extend this time. ARAP 2(b). The United States District Court for the Middle District cannot confer such authority on this Court.
WRIT DENIED.
All the Justices concur.